DETAILED ACTION
Claims 1-20 are presented for examination, wherein claim 20 is newly amended; plus, claims 1-12 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2021.
The traversal is on the ground that “… the Examiner’s search of Group II, claims 13-20, is likely to provide a proper search for Group I, claims 1-12, and therefore respectfully submit that examination of both Groups I and Il will not present an undue burden….”
This is not found persuasive because as noted in the September 17, 2021 restriction requirement, there would be a serious burden and/or examination burden since “… the inventions have acquired a separate status in the art in view of their different classification; … the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention ….”
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al (WO 2017/131997) in view of Lui et al (CN 109830690, published May 31, 2019).
Regarding independent claim 13, Herle teaches a battery (e.g. item 100) comprising a positive electrode (e.g. item 120), a negative electrode (e.g. item 140), and a separator (e.g. item 130) therebetween, wherein the battery may be a lithium-ion battery or a lithium-sulfur battery (e.g. ¶¶ 000f8-09, 11, 23, 26, 42, and 92 plus e.g. Figures 1A-B, 3, and 5),
wherein a negative electrode structure is composed of a negative electrode current collector (e.g. item 150) coated with a thin film of lithium metal (e.g. item 145), said thin film of lithium metal coated with an interface film (e.g. item 147), and said interface film coated with a protective film (e.g. item 170), wherein said interface film may be a metal oxide film (e.g. Id), reading on “anode electrode structure” said negative electrode structure comprising:
(1)	said negative electrode current collector may be composed of copper or stainless steel (e.g. ¶¶ 0029-30 and 92), reading on “a current collector comprising copper and/or stainless steel;”
(2)	said thin film of lithium metal coated on said negative electrode current collector (e.g. supra), reading on “a lithium metal film formed on the current collector,” alternatively, the process limitation “formed on” does not patentably distinguish the product claim, e.g. MPEP § 2113;
(3)	said interface film coated on said thin film of lithium metal (e.g. supra), as claimed, noting the term “stack” is defined as the one “first protective film,” see also claim 14 infra that defines said stack as “further comprises a second protective film” (emphasis added), reading on “a protective film stack formed on the lithium metal film” and “a first protective film formed on the lithium metal film,” alternatively, each of the process limitations “formed on” severably do not patentably distinguish the product claim, e.g. MPEP § 2113.

Herle teaches said interface film may be a metal oxide (e.g. supra), wherein said interface film may improve stability of said lithium metal film to said protective film, wherein said metal oxide film may be e.g. Al2O3, LiAlO2, LiAl5O8, ZrO2, Li2ZrO3, Li2O, Li2S, and mixtures thereof (e.g. ¶0041), but does not expressly teach it “comprises Li9Ti5O12.”
However, Liu teaches a lithium-rich conductive layer capable of increasing adhesion and conductivity between layers, such as a lithium metal and a current collector, thereby improving battery stability and energy density, wherein said lithium-rich conductive layer may be composed of Li9Ti5O12, a conductive agent, and binder (e.g. ¶¶ 0011-12, 15, and 53).
As a result, it would have been obvious to substitute the interface film composition of Herle with the lithium-rich conductive layer composition of Liu, said composition comprising said Li9Ti5O12, said conductive agent, and said binder, since Liu teaches said composition results in increased adhesion and conductivity between layers, thereby improving battery stability and energy density.
Herle as modified reading on “the first protective film comprises Li9Ti5O12.”

Regarding independent claim 19 and newly amended 20, Herle and Liu are applied as provided supra, with the following modifications.
Still regarding independent claim 19, Herle teaches said lithium-sulfur battery (e.g. supra), reading on “energy storage device,” said battery comprising:
(2)	said positive electrode (e.g. supra), reading on “a cathode electrode structure;” and,
(3)	said protective film coated on said interface film (e.g. supra), wherein said protective film may be composed of lithium containing sulfides (e.g., Li2S, Li2S-P2S5, Li10GeP2Si2 and Li3PS4) and lithium argyrodites (e.g. ¶0037), wherein said protective film is between said negative electrode structure and said positive electrode (e.g. Figures 1A-B), noting said anode structure of claim 13 does not claim said protective film (as compared with claim 14, which claims “wherein the protective film stack further comprises a second protective film” (emphasis added), reading on “a solid electrolyte film formed between the anode electrode structure and the cathode electrode structure,” alternatively, the process limitation “formed on” does not patentably distinguish the product claim, e.g. MPEP § 2113.
Still regarding newly amended claim 20, Herle teaches said protective film may be composed of LiPON, crystalline or amorphous phases of garnet-type Li7La3Zr2O12, LISICON (e.g., Li2+2XZn1-XGeO4, wherein 0 < x < 1 ), NASICON (e.g., Na1+XZr2SiXP3-XO12 wherein 0 < x < 3), doped anti-perovskite compositions, lithium containing sulfides (e.g., Li2S, Li2S-P2S5, Li10GeP2Si2 and Li3PS4), and lithium argyrodites (e.g. supra), reading on newly amended “the solid electrolyte film is comprised of one or more of: LiPON, doped variants of either crystalline or amorphous phases of Li7La3Zr2O12, doped anti-perovskite compositions, argyrodite compositions, lithium-sulfur-phosphorous materials, Li2S—P2S5, Li10GeP2S12, Li3PS4, lithium phosphate glasses, (1-x)LiI-(x)Li4SnS4, xLiI-(1-x)Li4SnS4, crystalline LLZO, amorphous (1-x)LiI-(x)Li4SnS4 mixture, amorphous xLiI-(1-x)Li4SnS4, Li3S(BF4)0.5Cl0.5, Li4Ti5O12, lithium doped lanthanum titanate (LATP), Li(2+2x)Zn(1-x)GeO4, LiTi2(PO4)3, LiHf2(PO4)3, LiGe2(PO4)3, or any combination thereof, and wherein x is between 0 and 1.”

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al (WO 2017/131997) in view of Lui et al (CN 109830690), as provided supra, and further in Cha et al (Cha et al, 2D MoS2 as an efficient protective layer for lithium metal anodes in high-performance Li–S batteries, 13 Nature Nanotechnology 337-344 (February 12, 2018)).
Regarding claims 14-16, Herle as modified teaches said negative electrode structure of claim 13, wherein Herle teaches said negative electrode structure further comprising said protective film coated on said interface film, as provided supra, reading on “the protective film stack further comprises a second protective film formed on the first protective film,” alternatively, the process limitation “formed on” does not patentably distinguish the product claim, e.g. MPEP § 2113, wherein said protective film is composed of lithium-ion conducting material, such as lithium containing sulfides (e.g., Li2S, Li2S-P2S5, Li10GeP2Si2 and Li3PS4) and lithium argyrodites (e.g. ¶0037), but does not expressly teach the limitations “… the second protective film comprising a lithium transition metal dichalcogenide” (claim 14); “the lithium transition metal dichalcogenide comprises a transition metal dichalcogenide having the formula MX2, wherein M is selected from Ti, Mo, or W and X is selected from S, Se, or Te” (claim 15); or, “the transition metal dichalcogenide is selected from TiS2, MoS2, WS2, or a combination thereof” (claim 16).
However, Cha teaches success of Li–S cells depends in large part on the utilization of metallic Li as anode material. However, metallic lithium, is prone to grow parasitic dendrites and is highly reactive to several electrolytes and polysulfides dissolution. Cha teaches a ~10-nm-thick two-dimensional (2D) layer of MoS2 can act as a protective layer for Li-metal anodes, thereby greatly improving the performances of Li–S batteries (e.g. p.337). Further, Cha teaches the enhanced conductivity of the MoS2 interlayer eliminates the preferential sites for Li dendrite nucleation (p.338).
As a result, it would have been obvious to substitute the protective film of Herle with the 10 nm thick layer of MoS2 protective layer of Cha, since Cha teaches said 10 nm thick MoS2 protective layer greatly improves the performances of Li–S batteries and/or the enhanced conductivity of the MoS2 interlayer eliminates the preferential sites for Li dendrite nucleation, severably reading on said limitations.
Regarding claim 17, Herle as modified teaches said negative electrode structure of claim 16, wherein Herle teaches said interface film has a thickness of from about 0.1 microns to about 5.0 microns (e.g. ¶0039), overlapping the claimed range, reading on “the first protective film has a thickness of 100 nanometers or less,” see also MPEP § 2144.05(I).
Regarding claim 18, Herle as modified teaches said negative electrode structure of claim 17, wherein Cha teaches its protective film is 10 nm thick (e.g. supra), within the claimed range, reading on “the second protective film has a thickness of 100 nanometer or less,” see also MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723